Citation Nr: 0104601	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  95-19 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a visual disorder, 
described as diplopia. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from August 1948 to July 
1952, and from January 1954 to April 1968.  

This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA), St. Petersburg, Florida, regional 
office (RO).  

In an October 1980 rating decision, service connection for 
defective vision, described as diplopia was denied.  The 
veteran failed to file a timely appeal and the decision 
became final.  Subsequently in a January 1999 Board decision, 
the claim was reopened and remanded for additional 
development, including a VA examination.  It is now returned 
for adjudication on the merits.

The Board notes that in the service representative's 
presentation dated in October 2000, he has discussed several 
issues which have already been resolved, by the RO, and or 
the Board, in previous decisions, and as such are not before 
the Board for consideration at this time.  See Kellar v. 
Brown, 6 Vet. App. 157 (1994).  In any event, the only issue 
which has been developed for adjudication at this time is as 
shown on the title page.
 

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. There is no competent medical evidence showing a current 
vision disorder, described as diplopia.  Diplopia suggested 
in service is not shown to be chronically disabling since 
service.



CONCLUSION OF LAW

The veteran has not submitted evidence of a current visual 
disorder, described as diplopia. 38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  The provisions, in effect, 
eliminate the "well-grounded" claims requirement. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain. In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
Secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.

The veteran contends that he incurred a head injury in 
service, in 1968, which caused him to have double vision, 
bilaterally, thus warranting service connection for this 
disorder (diplopia).  He contends that his service medical 
records reflect that he had complaints of double vision in 
service, and that he continues to have this disorder.  It is 
noted that diplopia was noted in March 1968.  It was thought 
after examination that the diplopia described was more 
imagined than real. 

The Board has reviewed all the evidence of record, which 
consisted of the appellant's contentions; his service medical 
records; and relevant VA outpatient treatment reports and 
examinations from 1980 to the present.  The evidence 
pertinent to disposition of the issue on appeal is discussed 
below.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2000). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2000).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (2000). 

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to substantiate a claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  To substantiate a claim, there must be a 
medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the appellant had a chronic condition in service, or during 
an applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be substantiated on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

A review of the claims folder indicates that the veteran was 
treated in service for several head injuries, including 
automotive and boating injuries. He complained of blurred 
vision and double vision during service.  As noted, there was 
some suggestion of diplopia noted, based mostly on the 
appellant's complaints, during service.  An examination prior 
to separation in March 1968 noted complaints of "double 
vision" syndrome, post concussion.  However the examiner 
opined that while it could be feasible, if the veteran had 
phoria, he absolutely did not have it.  He stated that, "I 
am at this time convinced that the diplopia the patient 
describes is more imagined than real."

The veteran was afforded a VA examination in August 1980 in 
conjunction with his original claim. The examiner noted a 
diagnosis of subjective bilateral monocular diplopia.  
However the examiner added, "I do not know of any 
physiological cause for this symptom in the absence of 
polycoria lens or macular abnormalities. I can find no 
evidence of such abnormalities on this exam."

In an April 1997 Board Remand it was noted that the veteran 
contended that he continued to suffer from diplopia, and 
recent medical evidence of current defective vision was of 
file.  In addition, the Board noted that service medical 
records discussed in the RO's October 1980 rating decision 
appeared to no longer be associated with the claims file.  As 
such, these records were requested in the Board's April 1997 
Remand. 

Additional records were subsequently received and are 
included in the claims file.

The Board reviewed the evidence received since the prior 
remand and determined that it was new and material evidence.  
As such, in a January 1999 Board Decision, the claim for 
defective vision described as diplopia was reopened.  In that 
same decision, the Board remanded the claim for a special VA 
ophthalmologic examination to determine the extent of any 
visual impairment including diplopia.

In a VA ophthalmology examination in May 1999, the veteran 
complained of what he stated was monocular diplopia in both 
eyes for about 25 years.  He stated that if he covered either 
eye, the other eye sees double.  He reportedly put a prism in 
his left eye which corrected the problem.  The examiner noted 
that, "the whole scenario makes no sense whatsoever."

It was noted that the veteran had had cataract operations, 
bilaterally.  He also had a scleral buckle procedure, left 
eye for retinal detachment.  Current visual acuity was 20/20 
bilaterally.  The veteran had significant dermatochalasis and 
ptosis.  The corneas, anterior chamber, and irises were 
essentially within normal limits.  The right eye, posterior 
chamber intraocular lens and capsule were intact; in the left 
eye they were open.  On funduscopic examination, the right 
eye disc vessels and periphery were within normal limits, as 
were the disc vessels and macula in the left eye.  There was 
a high equatorial buckle with scattered treatment especially 
supratemporally.  The diagnoses were; post scleral buckling 
procedure, left eye; post cataract operations with posterior 
chamber intraocular lenses, bilaterally.  There was no 
evidence of diplopia to objective testing.  None of the other 
eye pathology is claimed or medically determined to be rated 
to service by the evidence of record.

Other post service medical records also describe subjective 
complaints of diplopia, but no objective evidence of this 
disorder.  A neurological evaluation in December 1982 noted 
that the veteran had no mental impairments, but did however 
appear to have a chronic neurotic personality disorder 
involving somatization. The evaluation further noted that 
people with similar psychological profiles often had many 
somatic complaints which could not be explained as a physical 
condition.

A VA examination in July 1987, noted a residual diplopia from 
a cerebral concussion sustained 20 years prior. There was 
full ocular movement with some diplopia on the right and 
upper gaze which was a combination of horizontal and 
vertical.  However that examiner also noted no visual field 
impairment.

A claimant has the responsibility to present and support a 
claim of benefits.  While the appellant may have had diplopia 
during service, this does not mean that he is entitled to 
service connection.  The medical records do not show 
incurrence of continuing diplopia at any time. Rather, he was 
noted to have subjective complaints of diplopia, which were 
never objectively established, and remain so at this time. 

The most recent and clear medical opinion of record 
conclusively demonstrates that the appellant has no current 
vision disorder, described as diplopia.  He has had bilateral 
cataract surgery, due to the aging process.  However his 
vision appears to be 20/20 corrected.  As such, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim for service connection, because the 
medical evidence reflecting that he does not have diplopia is 
more persuasive and of greater weight than his allegations 
that he has diplopia, related to service. 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.

For the above reasons, the Board concludes that the evidence 
against the appellant's claim is most probative and of 
greatest weight and, based on this evidence finds, that the 
benefit of the doubt rule enunciated in 38 C.F.R. § 3.102, is 
not for application. In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the existence of any current vision disorder, described as 
diplopia.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an eye disorder, 
described as diplopia is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

